Citation Nr: 1528538	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-28 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The RO in Louisville, Kentucky certified the appeal to the Board.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issues on appeal.  VBMS includes records from the Social Security Administration (SSA), VA treatment records dated from October 2012 to June 2014, and a May 2015 brief.  Virtual VA includes VA treatment records dated from November 2008 to September 2013.  Otherwise the documents in the electronic folder are irrelevant or duplicative of those in the paper claims file.

The Board has determined that the issue of entitlement to TDIU is not on appeal.  In this case, the Veteran has contended that he is unable to work, at least in part, due to his service-connected PTSD.  He filed a separate claim for TDIU, which was denied in a May 2013 rating decision.  Although a claim for TDIU is part of an increased rating claim when such claim is raised by the record, see Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the Veteran did not appeal that rating decision and has not raised the issue of unemployability thereafter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Remand is required for an additional VA examination and medical opinion.  A VA examination for PTSD was most recently conducted in December 2012.  The examiner diagnosed the Veteran with PTSD as well as an adjustment disorder and depressed mood.  The adjustment disorder was related to a nonservice-connected below the knee amputation that occurred in February 2012.   The examiner opined that it was possible to distinguish the Veteran's PTSD from his adjustment disorder, indicating that feelings of sadness, pessimism, loss of self-worth, loss of interest and pleasure in activities, and irritability were related to the adjustment disorder.  However, the Board notes that the Veteran had similar symptoms of depression and irritability prior to the amputation and that these symptoms were previously attributed to his PTSD.  See e.g., October 2009 letter from Dr. B.P.; and December 2009 VA examination.  Therefore, the Board finds that further clarification is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center, to include the Louisville VA Medical Center, and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  After obtaining any identified and outstanding records, provide the Veteran a VA examination to ascertain the current severity, and manifestations of his PTSD.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  The examiner should describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected psychiatric disorder.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.  Finally, the examiner is requested to indicate whether the symptoms due to PTSD can be distinguished from symptoms due to any other diagnosed psychiatric disorder, to include adjustment disorder with depressed mood.  If the symptoms cannot be differentiated, the examiner should so state in the report and explain why.

3.  Notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




